DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1 & 25-27 and applicant’s persuasive arguments, pending claims 1-4, 6 & 8-27 are now in condition for allowance as discussed further below. 

Allowable Subject Matter
Claims 1-4, 6, 8-13 & 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Lu (“ Mesoporous Layer-by-Layer Ordered Nanohybrids of Layered Double Hydroxide and Layered Metal Oxide: Highly Active Visible Light Photocatalysts with Improved Chemical Stability”) and Lu (“Microstructure-controlled synthesis of oriented layered double hydroxide thin films: Effects of varying the preparation conditions and a kinetic and mechanistic study of film formation”), specifically do not, independently or jointly, fairly teach or suggest a surface of the functional containing the layered double hydroxide having a porosity of not more than 20%. While the cited references above teach a hydrothermal method for producing a functional layer including a layered double hydroxide showing significant overlap in composition of the layered double hydroxide as well as process conditions for the hydrothermal step, applicant’s arguments that the surface porosity of the functional layer is not solely due to 
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Lu (“Microstructure-controlled synthesis of oriented layered double hydroxide thin films: Effects of varying the preparation conditions and a kinetic and mechanistic study of film formation”) does not fairly teach or suggest a method of producing a layered-double-hydroxide containing composite material in which a porous substrate is soaked in an aqueous stock solution that contain magnesium ions and aluminum ions in a total concentration of 0.2 to 0.4 mol/L (Lu teaching a total concentration which is less by a factor of greater than 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727